Citation Nr: 0600363	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  95-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for a chronic skin 
disability, including as due to exposure to Agent Orange.  

3.  Entitlement to service connection for a pinched neck 
nerve.  

4.  Entitlement to service connection for alcohol and drug 
abuse.  

5.  Entitlement to an increased evaluation for residuals of a 
left shoulder shell fragment wound, rated 10 percent 
disabling prior to June 2, 2003, 20 percent disabling 
effective June 2, 2003, and 30 percent disabling effective 
September 8, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
December 1962, December 1966 to October 1969 and August 1972 
to November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1985 and June 1994 rating 
decisions by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  This case was before the 
Board in May 2000 and again in August 2004, when it was 
remanded for additional development.  


FINDINGS OF FACT

1.  Residuals of malaria are not currently shown.  

2.  A claimed pinched nerve of the neck was not present in 
service and is not etiologically related to service.  

3.  Current drug and alcohol dependency and abuse are not 
shown.  

4.  Residuals of a left shoulder shell fragment wound, was 
manifested by no more than moderate muscle injury of the non-
dominant extremity prior to June 2, 2003, 

5.  Residuals of a left shoulder shell fragment wound were 
manifested by no more than moderately severe muscle injury of 
the non-dominant extremity effective June 2, 2003.  

6.  Residuals of a left shoulder shell fragment wound were 
manifested by severe muscle injury of the non-dominant 
extremity, effective September 8, 2004.  


CONCLUSIONS OF LAW

1.  Malaria was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2005).  

2.  A pinched nerve of the neck was not incurred or 
aggravated during service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2005).  

3.  Claimed alcohol and drug dependence was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 101(16), 105(a), 
1110 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(a), (d), and 
3.310 (2005).  

4.  The criteria for an evaluation in excess of 10 percent 
prior to June 2, 2003, in excess of 20 percent disabling 
effective June 2, 2003, and in excess of 30 percent disabling 
effective September 8, 2004 for  residuals of a left shoulder 
shell fragment wound have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.41, 
4.55, 4.56, 4.73, Diagnostic Code 5301 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002). Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the veteran of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if he did not desire the RO to obtain the 
evidence on his behalf.  See, e.g., the correspondence 
addressed to the veteran by the RO dated in August 2004.  In 
this letter, the RO specifically informed the veteran of the 
current status of his claims and of the evidence already of 
record in support of the claims, and of what the evidence 
must show in order to support the claims.  The veteran was 
also asked to inform the RO of any additional evidence or 
information which he thought would support his claims, so 
that the RO could attempt to obtain this additional evidence 
for him, and to submit any relevant evidence in his 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 121.  However, the Court 
also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.  

In the present case, the relevant issues were initially 
adjudicated by the RO in January 1985 and June 1994, long 
before the enactment of the VCAA in November 2000.  
Subsequently, extensive notification and evidentiary 
development were accomplished in accordance with the VCAA, 
and the claims were last adjudicated by the RO in June 2005 
after the final VCAA letter was issued in October 2004.  
There is no indication or reason to believe that that the 
ultimate decision of the RO on the merits of these claims 
would have been different had initial adjudication been 
preceded by complete VCAA notification and development.  In 
sum, the Board is satisfied that the RO properly processed 
the claims following compliance with the notice requirements 
of the VCAA and the implementing regulations. Any remaining 
procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims.  


II.  Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection. Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Court has consistently held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Malaria

A review of the veteran's service medical records is entirely 
negative for treatment, complaints or findings of malaria.  
On VA examination in October 1984, the veteran reported that 
he had malaria during service and currently had residual 
night sweats as a result of the disorder.  No clinical 
diagnosis related to malaria or any residuals was rendered on 
examination.  On VA general medical examination in August 
1996, no clinical findings or complaints related to malaria 
residuals were noted.  Historical VA medical records are 
negative for treatment, complaints or diagnoses of residuals 
of malaria.  

Despite the veteran's contentions that he currently suffers 
from residuals of malaria, the competent medical evidence of 
record has not shown any clinical findings of such residuals.  
Moreover, a history of malaria during active duty has not 
been shown or documented in the service medical records.  
While the veteran may sincerely believe that he has a chronic 
residuals of malaria, as a lay person, he is not competent to 
render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  For the reasons discussed above, 
the Board must conclude that the preponderance of the 
evidence establishes that the veteran currently has no 
disability as a result of malaria residuals.  


Pinched nerve in the neck

The veteran contends that service connection for a pinched 
nerve in the neck is warranted.  In this regard, it is noted 
that the veteran's service medical records are  completely 
negative for treatment, complaints or findings of a pinched 
nerve in the neck.  The record contains no medical evidence 
suggesting the presence of any pinched nerve during service 
and no medical evidence suggesting that the veteran's current 
complaints of a pinched nerve in the neck are etiologically 
related to service.  

The evidence of a nexus between a current diagnosis of a 
pinched nerve in the neck and his military service is limited 
to the veteran's own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of competent evidence of a relationship 
between the veteran's claimed pinched nerve disability and 
his periods of active duty, service connection for a disorder 
manifested by a pinched nerve must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  

Alcohol and Drug Abuse

The veteran filed a claim of service connection for alcohol 
and drug abuse in January 1985.  38 C.F.R. § 3.301 (1985) 
provides that direct service connection may be granted only 
when a disability or cause of death was incurred in line of 
duty, and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(c)(2) provides that the simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  The deliberate drinking of a known poisonous 
substance or under conditions which would raise a presumption 
to that effect will be considered willful misconduct.  If, in 
the drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(3) provides that the isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability or death, such disability or death 
will be considered the result of the person's willful 
misconduct.

Currently, the law provides that, service connection may be 
granted for disability or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002).  
However, the law and regulations provide that compensation 
shall not be paid if the disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301 (2004); see also VAOPGPREC 2-97 
(January 16, 1997).  

The law has consistently precluded direct service connection 
for alcohol and drug abuse.  The United States Court of 
Appeals for the Federal Circuit (the Federal Circuit) has 
held that there can be service connection for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the 
Federal Circuit further stated that compensation may be 
awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381.  The veteran 
does not contend and the evidence does not show that he 
currently has an alcohol and drug disability which is due to 
a service-connected disability.




III.  Increased Evaluations

Factual Background

The veteran's service medical records show that on his March 
1966 service examination, there was no mention of a scar of 
the left shoulder.  His September 1969 service discharge 
examination report, however, shows that the veteran had a 
well-healed scar on his deltoid area of the left arm.  A 
January 1972 VA examination report shows that the veteran 
reported a history of sustaining a shell fragment wound to 
the left shoulder while in Vietnam in October 1967.  He 
reported that he was treated in the field.  

The veteran was granted service connection for residuals of a 
shell fragment wound to the left shoulder and was assigned a 
0 percent rating under Diagnostic Code 7805, effective from 
November 1971.  The noncompensable rating stayed in effect 
until the RO, in July 1988, assigned a 10 percent rating 
under Diagnostic Codes 5399-7805.  The 10 percent rating was 
assigned based on findings of a June 1988 VA examination 
report.  On examination the veteran complained of swelling of 
the upper left arm.  He stated that he had numbness and a 
tingling sensation of the arm.  Physical examination revealed 
the veteran had a 3 cm. scar on the lateral aspect of the 
left arm and that there was a 3 cm. enlargement of that arm 
over the right arm.  It was tender over the area.  He had 
some limitation of motion of the arm.  Residuals of shrapnel 
wound of the left upper arm.

The veteran filed a claim for an increased rating for a left 
shoulder disability in March 1994.  The claim was denied by 
way of a June 1994, and May 1995, RO decisions.

The evidence considered in connection with the claim for an 
increased rating included outpatient treatment reports 
showing that the veteran complained of pain and numbness 
involving the left shoulder.  Physical examination revealed a 
well-healed scar over the deltoid.  April 1994 x-ray studies 
showed minimal arthritis of the left shoulder.

A November 1994 hospital summary reveals a diagnosis of 
carpal tunnel release, left hand.

The veteran underwent VA examination in August 1995.  He 
reported that he sustained a gunshot wound or shell fragment 
wound to the left shoulder while in Vietnam in 1968.  He 
related that over the years he had some soreness, pain and 
tenderness in the shoulder.  Physical examination revealed a 
well-healed 9 cm. scar over his left deltoid.  There was some 
tenderness, soreness and pain to palpation.  There was no 
redness, swelling, or ulceration.  He had no soft tissue 
loss.  He had excellent motion, but pain at the extremes.  He 
could abduct and flex to 160 degrees, internally/externally 
rotate 80 to 85 degrees, extend 60 degrees and adduct 30 
degrees.  He had good strength in his deltoid muscle and 
rotator cuff muscles.  Residual shell fragment wound of the 
left shoulder was diagnosed.  

During a September 1995 RO hearing, the veteran complained of 
pain and numbness in the area of the left shoulder due to a 
shell fragment wound he incurred in service.

Neurological examination in February 1997 revealed that there 
was a skin defect at the anterior aspect of the left 
shoulder.  There was no exit track and this was consistent 
with the veteran's history of there being no exit of the 
bullet itself, but the bullet being removed operatively.  
Strength in both upper extremities was intact and symmetric.  
There was no weakness of the left upper extremity, though the 
examination was confounded somewhat by a moderate degree of 
elbow pain that the veteran localized to the lateral aspect 
of the left elbow joint.  Distal grip was intact and 
symmetric in both upper extremities.  Reflexes were brisk and 
symmetric in both upper extremities.  Sensation examination 
revealed intact vibratory sense throughout and intact 
pinprick sensation throughout.

Under summary of findings, the examiner stated that the 
veteran presented with a history of gunshot wound to the left 
shoulder and subsequent operative removal of a bullet 
fragment.  He stated that the present examination was 
remarkable for significant tenderness of bony areas in the 
left upper extremity.  There was no atrophy, no weakness, and 
no significant sensory loss.  There was evidence of prior 
carpal tunnel and Guyon's canal sensory loss.  There was no 
evidence on the current examination of residuals of injury to 
the left deltoid.  There was surface evidence of injury but 
no exit track.  There was no loss of muscle mass or tissue.  
There was no significant weakness that would be related to 
muscle group injury.  Range of motion was intact and strength 
was intact on clinical examination.  Left and right upper 
extremities were symmetric during the present examination.  
There was no identifiable nerve damage due to the left 
deltoid wound.  There was no sensory motor or reflex deficit 
stemming from the left deltoid injury.  The only prominent 
finding was significant skeletal tenderness on palpation 
which was consistent with mechanical strained injury and/or 
degenerative joint disease.

A March 1997 VA examination report reveals that physical 
examination of the left shoulder revealed an 8 cm. scar over 
the deltoid.  The deltoid was tender and sore and there was 
some pain to palpation.  There was no evidence of muscle 
hernia and no evidence of redness and induration or, 
ulceration noted.  No damage to bone or tendon was shown, 
though there may have been some nerve damage, which would be 
addressed by the neurologist.  He had good strength in the 
musculature around the shoulder and arm, but some give way 
secondary to pain.  There was some diminished grip and grasp 
in the left hand, but he also had carpal tunnel syndrome on 
this side and he was probably 30 to 40 percent decreased 
strength of his left hand.  Range of motion studies revealed 
that he could abduct and flex about 140 degrees, internally 
and externally rotate 60 to 70 degrees with pain at the 
extremes of motion and adduct 30 degrees and extend 60 
degrees.  There was no musculature atrophy around the 
shoulder.  The diagnosis was residual shell fragment wound of 
the left shoulder.  X-ray studies revealed mild degenerative 
changes in the shoulder.

A June 2003 VA examination report reveals that the veteran 
reported sustaining a shrapnel injury to the left shoulder 
while in Vietnam in 1968.  He reported that he was treated in 
a field hospital.  He reported that after service he 
experienced some tenderness over the scar and also a pulling 
sensation in the scar.  He related that the scar would swell 
up on occasions after doing any type of work.  Physical 
examination revealed that on the left shoulder, lateral 
aspect that there was a 9 cm. x 2 cm. scar.  At the medial 
aspect of the scar there was tenderness.  There was no 
adherence to underlying tissue.  The texture of the skin was 
smooth and shiny.  There was no ulceration or breakdown of 
the skin and no elevation or depression of the scar.  The 
scar was superficial.  There was no inflammation, edema, or 
keloid formation.  Half of the scar was slightly 
hypopigmented and the other part blended well with the skin.  
There were no areas of induration or inflexibility of the 
skin in the area of the scar.  With regard to limitation of 
motion by the scar, the veteran just felt a pulling sensation 
in the scar with any type of overhead lifting movement.  
Shrapnel injury to the left shoulder with residuals was 
diagnosed.

A VA joint examination reveals that the veteran had some 
tenderness, soreness and swelling over the deltoid region of 
the left shoulder.  He had pain and tenderness throughout the 
range of motion.  He could only abduct and flex 90 degrees, 
internally and externally rotation was from 60 to 70 degrees 
which was limited by pain.  He had some weakness in the left 
shoulder compared to the right side because of pain.  
Residual of gunshot wound of the left shoulder was diagnosed.

By way of a September 2003 rating decision, the RO granted an 
increased rating to 20 percent for residuals residual scar, 
shell fragment wound of the left shoulder (minor), under 
Diagnostic Codes 7805-5301.

The veteran underwent a VA examination of the left shoulder 
in September 2004.  He reported sustaining a shell fragment 
wound of the left shoulder in 1968.  He stated that the wound 
was cleaned and debrided.  He related that over the years, he 
had pain, soreness, aching, tenderness and swelling in the 
left shoulder.  The examiner stated that the veteran was 
right-handed.  He stated that repetitive use of the left 
shoulder did not cause increasing pain and tenderness.  
Physical examination revealed a 7 cm. scar laterally over his 
deltoid.  There was pain, soreness and tenderness to 
palpation and pain throughout the range of motion.  It was 
noted that he had a defect in the deltoid fascia and that he 
may have been getting a muscle hernia at that level.  He had 
pain with resisted motion, especially to flexion, extension, 
pushing and pulling with the left shoulder.  He had limited 
motion and could only abduct 70 degrees, forward flex 90 
degrees and internally and externally rotate about 65 degrees 
limited by pain and stiffness in the shoulder itself.  No 
range of motion changes were noted based on pain, tenderness 
or fatigability.  Residual shell fragment wound of the left 
shoulder was diagnosed.

A June 2005 RO rating decision increased the rating for 
residuals of left shoulder shell fragment wound (minor) with 
scars to 30 percent.

Analysis

The veteran is currently rated 40 percent under 38 C.F.R. § 
4.73, Code 5301 for the service-connected residuals of a 
shell fragment wound to the left shoulder, involving Muscle 
Group I.  The evidence shows that the veteran is right-
handed.  Thus, his assigned rating will be based on his 
nondominant extremity.  Code 5301 pertains to Muscle Group I.  
Such group affects the function of upward rotation of the 
scapula; and elevation of the arm above the shoulder level.  
Group I involves extrinsic muscles of the shoulder girdle(1) 
Trapezius; (2) levator scapulae; (3) serratus magnus.  Under 
this code, a noncompensable rating is assigned for a slight 
muscle injury, a 10 percent when moderate, a 20 percent when 
moderately severe (nondominant) and a 30 percent rating when 
there is a severe (nondominant) injury to muscle Group I.  

Regulations note that a "slight" muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History and complaint include service department 
record of superficial wound with brief treatment and return 
to duty. Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Objective findings 
include minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

Moderate disability of the muscles results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
include service department record or other evidence of in- 
service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Regulation notes that a "moderately severe" muscle disability 
results from a through and through or deep penetrating wound 
by small high-velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  History and complaints 
include prolonged hospitalization for treatment of the wound, 
consistent complaints of the cardinal symptoms of muscle 
disability, and evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indication on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles when compared with the sound side; tests of strength 
and endurance compared to the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d).

"Severe" muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group. 38 C.F.R. § 4.56(d).

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

During the pendency of the appeal, the rating criteria which 
governed the skin were revised on August 30, 2002.  Under the 
revised criteria, a 10 percent rating is assigned for scars, 
other than head, face, or neck that are deep or that cause 
limited motion and which covered an area exceeding 6 square 
inches (38 C.F.R. § 4.118, Diagnostic Code 7801).  A 10 
percent rating is also assignable for scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion which covers an area of 144 square inches (929 
sq. cm.) or greater. (Diagnostic Code 7802).  Unstable 
superficial scars warrant a 10 percent rating. (Diagnostic 
Code 7803).  Scars which are superficial and painful on 
examination are assigned a 10 percent rating.  (Diagnostic 
Code 7804).  Other scars are rated based on limitation of 
function of affected part.  (Diagnostic Code 7805).  The 
notes to the aforementioned diagnostic codes provides that a 
deep scar is one associated with underlying soft tissue 
damage; a superficial scar is one not associated with 
underlying soft tissue damage; an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.

Prior to August 30, 2002, a 10 percent rating was assigned 
for superficial scars which were poorly nourished with 
repeated ulceration (38 C.F.R. § 4.118, Code 7803) or which 
were tender and painful on objective demonstration (Code 
7804); scars were also rated based on any limitation of 
function of the part affected (Code 7805).

Under Diagnostic Code 5201 a 20 percent rating is warranted 
for arm motion which is limited at the shoulder level or when 
the arm is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71

In this case for the period prior to June 2, 2003, medical 
records essentially reflected early minimal arthritis of the 
left shoulder.  On VA examination in August 1995, it was 
noted that the veteran had a history of a shell fragment 
wound to the left shoulder during Vietnam in 1968.  He had a 
wound over his deltoid muscle lateral to the left shoulder.  
Over the years, he complained of chronic soreness, pain and 
tenderness in the shoulder.  His symptoms at that time 
included pain with pushing, pulling and overhead work.  He 
said that some of the pain radiated down his arm into the 
middle arm area.  The diagnosis was residual of shell 
fragment wound to the left shoulder.  

On VA examination in March 1997, the veteran continued to 
complain of pain, soreness and tenderness in the left 
shoulder.  It was noted that the veteran had an 8 cm. scar 
over the deltoid.  The deltoid was tender and sore with some 
pain to palpation.  No evidence of muscle hernia, redness, 
induration or ulceration of the scar was noted.  X-ray 
studies showed mild degenerative changes in the left 
shoulder, otherwise normal.  

In this case, the examination findings show subjective 
complaints of pain and tenderness.  Radiologic studies show 
only mild degenerative changes.  Such clinical findings 
approximate no more than moderate symptoms as reflected by 
the 10 percent evaluation assigned during this period.  
Medical records have not shown moderately severe muscle 
injury which would warrant a higher 20 percent rating prior 
to June 2, 2003.  There is no objective findings showing that 
the scar indicates that there was a track of missile through 
one or more muscle groups; that there was a loss of deep 
fascia on palpation, that there is muscle substance, or 
normal firm resistance of muscles when compared with the 
sound side; or that the tests of strength and endurance 
compared to the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d).  

Additionally, the rating criteria based on scars fails to 
demonstrate a rating in excess of 10 percent is warranted.  
Separate ratings for the muscle injury and scars are not 
warranted, as the criteria for the muscle injury includes 
consideration of the scar.  38 C.F.R. § 4.14.  Moreover, as 
there is no evidence that the veteran's arm movement is 
limited to the shoulder level, the next higher 20 percent 
rating is not warranted.  

With regard to the period from June 2, 2003 to September 8, 
2004, it is noted that the medical evidence of record 
essentially reflects no more than moderately severe symptoms.  
Findings during the June 2003 VA skin examination reflected 
that the left shoulder scar had some tenderness, but no 
adherence to underlying tissue.  No ulceration or breakdown 
of the skin was noted.  The scar was superficial with no 
inflammation, edema or keloid formation.  On VA joints 
examinations in June 2003, the veteran had some tenderness 
and soreness of the left shoulder.  There was pain and 
tenderness through the range of motion.  He was only able to 
abduct and flex 90 degrees.  He could internally and 
externally rotate 60 to 70 degrees, limited by pain.  He had 
some weakness in the left shoulder compared to the right side 
due to pain.   The diagnosis was residual gun shot wound, 
left shoulder.  

A rating in excess of 20 percent is not warranted for this 
period based on a finding of a severe muscle injury (minor 
extremity).  A "severe" muscle disability results from 
through and through or deep penetrating wound due to high-
velocity missile, or large multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  There is 
no indication that the veteran's injury was severe.  He 
reports that he was treated in the field.  There is no 
evidence of any bone involvement, prolonged infection or 
sloughing of soft parts or intermuscular binding and 
scarring.  VA examination reveals that the scar is well-
healed.  There was no adherence to underlying tissue.  The 
texture of the skin was smooth and shiny.  There was no 
ulceration or breakdown of the skin and no elevation or 
depression of the scar.  The scar was superficial.  There was 
no inflammation, edema, or keloid formation.  Half of the 
scar was slightly hypopigmented and the other part blended 
well with the skin.  There were no areas of induration or 
inflexibility of the skin in the area of the scar.  As there 
is no evidence of ragged, depressed, or adherent scars; loss 
of deep fascia or muscle substance, soft flabby muscles in 
wound area; evidence of a severe impairment of function; or 
X-ray evidence of minute multiple scattered foreign bodies, a 
severe muscle injury is not evident.  Consequently, the next 
higher 30 percent rating under Diagnostic Code 5301 is not 
warranted.

As previously stated a separate rating for the scar and the 
muscle injury is not warranted as such would amount to 
pyramiding.  Additionally, as the highest rating based on arm 
limitation is 20 percent, a higher rating under Diagnostic 
Code 5201 is not warranted.

Lastly, the Board finds that a rating in excess of 30 percent 
is not warranted effective from September 2004.  On VA 
examination in September 2004, it was noted that the veteran 
had persistent pain, soreness, aching and tenderness in the 
left shoulder.  The examiner noted that the veteran was 
right-hand dominant.  It was reported that repetitive use 
caused increasing pain and tenderness.  The veteran reported 
some tiredness, soreness and fatigability in the left 
shoulder.  He had some swelling in the left shoulder, but no 
other recurrent subluxation or other constitutional symptoms 
were noted or identified.  The examiner indicated that the 
veteran's ability to work was affected by his left shoulder 
symptoms; however he was disabled for a long time due to 
multiple other problems as well as the left shoulder.  The 
diagnosis was residuals shell fragment wound, left shoulder.  

Since September 8, 2004, the veteran has been assigned a 30 
percent schedular disability rating pursuant to 38 C.F.R. § 
4.73, Code 5301.  A 30 percent maximum rating is warranted 
for severe injury to this muscle group in the nondominant 
arm.  There is no other potentially applicable diagnostic 
code that provides for an increased evaluation for the 
veteran's service-connected residuals of a shell fragment 
wound of the left shoulder.

The Board has considered the evidentiary equipoise rule in 
reaching this decision but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.  

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
left shoulder disability, and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned evaluation.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.  


ORDER

Entitlement to service connection for malaria is denied.  

Entitlement to service connection for a pinched neck nerve is 
denied.  

Entitlement to service connection for alcohol and drug abuse 
is denied.  

Entitlement to an increased evaluation for residuals of a 
left shoulder shell fragment wound, rated 10 percent 
disabling prior to June 2, 2003, 20 percent disabling 
effective June 2, 2003, and 30 percent disabling effective 
September 8, 2004 is denied.  


REMAND

VA examination in September 2004 reveals that the veteran has 
a diagnosis of xerosis and lichen simplex chronicus.  The 
veteran's service medical records show that he was treated 
for a skin condition described as erythematous, and scaly 
lesions over the entire body.  He was treated in the 
dermatology clinic and given medication.  The veteran 
reported a history of widespread pruritic eruptions since 
February 1969 when he was in Vietnam.  The veteran was 
diagnosed as having tinea corpus.  The Board finds that the 
veteran should be given an examination to determine whether 
his postservice skin condition is related to the condition he 
had in service.

In view of the foregoing, the claim is REMANDED to the RO for 
the following actions:

1.  Schedule the veteran for a VA 
dermatology examination for the purpose 
of determining the current nature, extent 
and etiology of the veteran's skin 
disability.  The examiner should 
specifically be asked whether the veteran 
has a current skin disorder which is 
related to the skin problems he had in 
August 1969 and diagnosed as tinea 
corpus.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


